DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
This Action is in response to communications filed 10/14/2021.
Claim 22 has been newly added.
Claims 1, 7, and 15 have been amended.
Claims 1-22 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 10/14/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-22 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves generating and maintaining a plurality of snapshots for a plurality of block storage volumes in a network storage system. The system generates a manifest for each snapshot thereby indicating which block storage volumes contain data corresponding to the snapshot. Additionally, a manifest index is generated to associate a manifest index entry with multiple manifest entries to a collection of one or more block storage volumes defined by a range 
The prior art deemed of closest relevance to the claimed invention, Sundaram et al. (US 8,789,208), recites generating an index for a snapshot manifest wherein the index includes every entry for the snapshot and an account ID of the account that created the block of data associated with the entry. The prior art Hsieh et al. (US 2015/0127608) recites a manifest containing a file for locating data associated with the snapshot.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “generating a manifest index from the manifest for the snapshot, wherein the manifest index is different from the manifest and comprises manifest index entries, which include at least one manifest index entry that maps multiple manifest entries of the plurality of manifest entries within the manifest to a collection of one or more blocks within the block storage volume corresponding to the one or more blocks indicated by the multiple manifest entries”. Herein it is claimed that a manifest index entry may associate multiple manifest entries to a collection of one or more blocks corresponding to the multiple manifest entries. As Applicant argues in Remarks on Page 11 filed 10/14/2021, the prior art reference Hsieh discloses a manifest file to associate data blocks with the snapshot manifest but the prior art references of record fail to disclose the manifest index that maps multiple entries of the snapshot manifest to a collection of one or more blocks corresponding to the one or more blocks indicated by the multiple manifest entries. Furthermore, as disclosed in the originally filed Specification of the instant application, Paragraph [0028] recites “[a] manifest index can comprise entries indicating the offset and the starting and ending block indices of each fragment of the manifest file, thus associating a particular fragment of a snapshot's manifest to a particular block index in a block storage device from which the snapshot was created. Depending on the selection of fragment size M, a manifest index can be significantly smaller in size than a manifest. When the public snapshot service described herein receives a request to identify the object storing data associated with one or more blocks of a block storage device from which a snapshot was created, the public snapshot service can implement the manifest index to identify 
The reasons for allowance of claim 7 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “and a manifest index comprising manifest index entries, wherein the manifest index entries include at least one manifest index entry that maps multiple manifest entries of the plurality of manifest entries within the manifest to a collection of one or more blocks within the block storage volume corresponding to the one or more blocks indicated by the multiple manifest entries”. Claim 7 is deemed allowable for similar reasons as presented for claim 1.
The reasons for allowance of claim 15 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “receive a manifest index comprising manifest index entries, wherein the manifest index entries include at least one manifest index entry that maps multiple manifest entries of the plurality of manifest entries within the manifest to a collection of one or more blocks within the block storage volume corresponding to the one or more blocks indicated by the multiple manifest entries”. Claim 15 is deemed allowable for similar reasons as presented for claim 1.
Dependent claims 2-6, 8-14, and 16-22 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135